internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-126407-02 date june legend x y state d1 d2 d3 a b dear this responds to your letter dated date submitted on behalf of x requesting a ruling that the rental income received by x in the course of its operations from a real_property is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 x made an election to be treated as an s_corporation effective d2 x owns a rental real_property x employs y as property manager to manage x’s real_property plr-126407-02 in operating the property y is responsible for obtaining and negotiating leases handling all aspects of tenant billings and collections monitoring tenant compliance with lease terms collecting rents from delinquent tenants either directly or with the aid of collectors or attorneys payments of all expenses maintenance of required insurance policies preparation of monthly and quarterly financial reports being on call hours a day inspection of the buildings for cleanliness general conditions and mechanical systems not less than once a week comprehensive inspection of structural mechanical and utility supply systems not less than seasonally assisting in the procurement of and approving of all contracts with respect to operations and management and supervising and coordinating the maintenance and repairs of tenant space common area roofs and other structural elements of the buildings in operating the property x pays for advertizing and marketing capital improvements janitorial services insurance fire-safety inspection landscaping repairs and maintenance rubbish removal security snow removal and utilities in addition x pays commissions management fees payroll and payroll_taxes professional fees including legal and accounting and real_estate_taxes for the tax_year ending d3 x received or accrued dollar_figurea in rental income and paid_or_incurred dollar_figureb in relevant operating_expenses law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross receipt derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a plr-126407-02 corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provided significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from the rental of its property are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely carolyn gray acting assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
